PER CURIAM.
The circuit court, sitting in its appellate capacity, dismissed as moot petitioner's appeal from a county court judgment of eviction upon a showing that petitioner had surrendered possession of the leased premises subsequent to the judgment. At that time there remained pending in the county court petitioner’s severed counterclaim for damages on its theory of wrongful eviction. The viability of the counterclaim was dependent upon petitioner obtaining a reversal of the judgment of eviction. Consequently, even if regaining possession was a remedy no longer available to petitioner (an issue which we do not decide), should the judgment of eviction be reversed petitioner would then have available to it the possibility of prevailing on its claim for money damages. Because the parties continue to have a legally cognizable interest in the outcome of the appeal, it is not moot. We grant certiorari and quash the order of dismissal on the authority of Alexander v. Adams, 501 So.2d 15 (Fla. 4th DCA 1986).
Certiorari granted; order quashed.
HERSEY, C.J., DOWNEY, J., and OWEN, WILLIAM C., Jr., (Retired), Associate Judge, concur.